Exhibit 10.79

jcpenney

Notice of Restricted Stock Unit Grant

J. C. Penney Company, Inc.

Name

Employee ID

KENNETH H HANNAH

 

 

Date of Grant

Number of Restricted Stock Units Granted

 

08/14/2012

108,790

 

 

Restricted Stock Unit Grant

You have been granted the number of restricted stock units listed above in
recognition of your expected future contributions to the success of
jcpenney.  Each restricted stock unit shall at all times be deemed to have a
value equal to the then-current fair market value of one share of J. C. Penney
Company, Inc. Common Stock of 50¢ par value (“Common Stock”).   This grant is
subject to all the terms, rules, and conditions of the J. C. Penney Company,
Inc. 2012 Long-Term Incentive Plan (“Plan”) and the implementing resolutions
(“Resolutions”) approved by the Human Resources and Compensation Committee of
the jcpenney Board of Directors.  Capitalized terms not otherwise defined herein
shall have the respective meanings assigned to them in the Plan and the
Resolutions. 

 

Vesting of Your Restricted Stock Units

The restricted stock units shall fully vest, and the restrictions on your
restricted stock units shall lapse on August 14, 2015 (the “Vest Date”),
provided you remain continuously employed by the Company through the Vest Date
(unless your Employment terminates due to your Retirement, Disability, death,
job restructuring, reduction in force, or unit closing). 

 

Your vested restricted stock units shall be paid in shares of Common Stock as
soon as practicable on or following the earlier of (i) your termination of
Employment as a result of your Retirement, Disability, death, or job
restructuring, reduction in force, unit closing, or (ii) the Vest Date provided
above.  Notwithstanding the foregoing, if you are a specified employee as
defined under Section 409A of the Code and the related Treasury regulations
thereunder, your award is subject to Section 409A of the Code, and your
Employment is terminated as a result of your Retirement your vested restricted
stock units shall be paid in shares of Common Stock as soon as practicable
following the earlier of (i) the date that is six months following your
termination of service due to Retirement (ii) the date of your death, or (iii)
the Vest Date.  You shall not be allowed to defer the payment of your shares of
Common Stock to a later date.

 

Dividend Equivalents

You shall not have any rights as a stockholder until your restricted stock units
vest and you are issued shares of Common Stock in cancellation of the vested
restricted stock units.  However, you will accrue dividend equivalents on the
unvested restricted stock units in the amount of any quarterly dividend declared
on the Common Stock.  Dividend equivalents shall continue to accrue until your
restricted stock units vest and you receive actual shares of Common Stock in
cancellation of the vested restricted stock units.  The dividend equivalents
shall be credited as additional restricted stock units in your account to be
paid in shares of Common Stock on the vesting date along with the restricted
stock units to which they relate.  The number of additional restricted stock
units to be credited to your account shall be determined by dividing the
aggregate dividend payable with respect to the number of restricted stock units
in your account by the closing price of the Common Stock on the New York Stock
Exchange on the dividend payment date.  The additional restricted stock units
credited to your account are subject to all of the terms and conditions of this
restricted stock unit award and the Plan and you shall forfeit your additional
restricted stock units in the event that you forfeit the restricted stock units
to which they relate.

 

Employment Termination

If prior to the Vest Date (i) your employment is terminated as a result of your
death or Disability, or the involuntary termination of your Employment for any
reason without Cause, or (ii) you experience an Employment Termination for Good
Reason following a Change in Control as provided in Section 9.1(b)(ii) in the
Plan, then  all unvested restricted stock units shall become fully Vested on the
date of any such termination of your Employment. 

 

Recoupment

As provided in Section 12.19 of the Plan this Award is subject to a compensation
recoupment policy adopted by the Board or the Committee prior to or after the
effective date of the Plan, and as such policy may be amended from time to time
after its adoption. 

 

This restricted stock unit grant does not constitute an employment contract.  It
does not guarantee employment for the length of the vesting period or for any
portion thereof.



--------------------------------------------------------------------------------